     CaseCase
          1:18-cv-11642-VM-DCF  Document20
              1:18-cv-11642-VM Document  212-3
                                            FiledFiled 03/02/21
                                                  12/21/18   PagePage
                                                                  1 of 1
                                                                       2 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WAYNE BALIGA, derivatively on behalf of
LINK MOTION INC. (F/K/A NQ MOBILE INC.)                                 1:18-cv-11642

                              Plaintiff,                               JOINT LETTER
               -against-

LINK MOTION INC. (F/K/A NQ MOBILE INC.),
VINCENT WENYONG SHI,
JIA LIAN,
XIAO YU,

                              Defendants,
               -and-

LINK MOTION INC. (F/K/A NQ MOBILE INC.),

                               Nominal Defendant.



       Plaintiff and Defendant Link Motion Inc. (“Defendant”) did meet and confer and now submit

this joint letter pursuant to this Court’s December 14, 2018 Temporary Restraining Order.

       Defendant does consent to this Court’s December 14, 2018 Temporary Restraining Order

remaining in effect pending this Court’s ruling on Plaintiff’s request for a preliminary injunction and

temporary receiver.

       Plaintiff and Defendant could not come to agreement on a single proposed briefing schedule on

Plaintiff’s preliminary injunction and temporary receiver request.

Plaintiff’s Statement and Proposal

       Plaintiff respectfully requests that this Court set an expedited briefing schedule, keeping in mind

that preliminary injunction applications in general are time-sensitive and shall be given preference in

terms of timing and processing, and in particular here, it is much easier for the bad actors to continue




                                           Exhibit C
       CaseCase
            1:18-cv-11642-VM-DCF  Document20
                1:18-cv-11642-VM Document  212-3
                                              FiledFiled 03/02/21
                                                    12/21/18   PagePage
                                                                    2 of 2
                                                                         2 of 2



their wrongful behavior with just a TRO in place as opposed to a temporary receiver, who would be

able to take actions in China to stop the wrongful disposition of company assets. The latest schedule

Plaintiff was willing to agree to with Defendant during the meet and confer was: opposition due January

14, 2019, and reply in support due January 21, 2019. Plaintiff again, though, respectfully requests this

Court set a briefing schedule that would get to disposition of this request as quickly as this Court sees

fit.

Defendant’s Statement and Proposal

         Defendant respectfully requests that the Court enter the following schedule: an opposition

response date of January 21, 2019, and a reply date of January 28, 2019. Plaintiff seeks a shorter

schedule despite already having a TRO in place restricting any transfers and despite Defendant’s

consent to keep the TRO in place until a determination on the motion is made by the Court. Plaintiff’s

motion seeks extraordinary relief to install a receiver over Link Motion. All of the Defendants and Link

Motion’s operations are located in China, which is a 13 hour time difference from New York.

Moreover, there are significant language barriers, which result in the parties needing additional time

and resources to obtain translation of both verbal and written communications. In light of this as well

as the upcoming holidays, Defendant requests the Court enter the schedule Defendant has set forth.


Respectfully submitted on December 21, 2018:
                                                           DLA Piper LLP (US)

       _______________________                             By: _/s/ Caryn G. Schechtman_
       Michael D. Cilento, Esq.                            Caryn G. Schechtman
       The Seiden Group                                    Marc A. Silverman
       469 Seventh Avenue, Suite 502                       1251 Avenue of the Americas, 27th Floor
       New York, NY 10018                                  New York, NY 10020
       646-766-1723                                        Tel: 212-335-4500
       mcilento@seidenlegal.com                            Fax: 212-335-4501
                                                           caryn.schechtman@dlapiper.com
       Attorneys for Plaintiff                             marc.silverman@dlapiper.com

                                                           Counsel for Defendant, Link Motion Inc.
